DETAILED ACTION
The Amendment filed December 23, 2020 has been entered and fully considered. Claims 13-15, 20, 31-33, 35 and 58-67 remain pending in this application. Claims 13, 15 and 66 have been amended. Claims 31-33 and 35 have been previously withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 20, 58-59 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (hereinafter ‘Hauck’, U.S. PGPub. No. 2009/0062642) in view of Clare et al., (hereinafter ‘Clare’, U.S. Pat. 5,540,722) and further in view of McGee et al., (hereinafter ‘McGee’, U.S. Pat. 5,673,695) and Swoyer et al., (hereinafter ‘Swoyer’, U.S. PGPub. No. 2007/0179496).
Regarding claim 13, Hauck discloses a system (Figs. 1-6) for puncturing tissue including: an electroanatomical mapping system which is a three-dimensional mapping system and includes a screen for displaying anatomical features ([0033]-[0034], see imaging device such as electro-anatomical mapping and a model of the heart may be generated on an output display 11; also see [0039]-[0040] for tracking catheter movement and construction of three-dimensional models of the heart chamber in which the catheter is positioned); an electrosurgical device which is configured for use within a body of a patient and which has a single tip electrode which is operable to be visualized using the electroanatomical mapping system such that the single tip electrode and the anatomical features are visible on the screen ([0040]-[0041], tip electrode 20, catheter 14 is visualized utilizing the three-dimensional models to properly locate target tissue and create lesions); a power supply ([0058], generator 40).
Although Hauck discloses switching between a mapping and ablation mode, wherein the mapping occurs separate from the ablation ([0039]-[0041]), Hauck is silent regarding a switch box comprising a switch which is housed in a switch box casing such that the switch box casing and the switch box are separate from the electroanatomical mapping system and the power supply; wherein the switch box is operable to be connected between the electrosurgical needle, the electroanatomical mapping system and the power supply; and the switch being operable in the first position, whereby, in use, an electrical energy flow from the power supply to the electrosurgical needle is initiated when the switch is set to the first position and electrical energy is prevented from flowing to the electroanatomical mapping system, and the second position, whereby in use, electrical energy is permitted to flow between the electrosurgical needle and the electroanatomical mapping system and is prevented from flowing from the power supply.
However, in the same field of endeavor, Clare teaches a similar device comprising a switch apparatus which can be utilized for switching between multiple electrodes for performing diagnostic and therapeutic procedures on a patient (abstract, col. 1, ll. 5-32). Clare teaches that the switch apparatus (11) is adapted to be used with various medical apparatuses, such as a defibrillator (26), and 
Although Hauck in view of Clare teach a switch box comprising a switch (see above), Hauck in view of Clare fail to explicitly disclose a mechanical switch which is configured to be physically switched between a first position and a second position.
However, in the same field of endeavor, McGee teaches a similar system comprising a mechanical switch (68 in Fig. 5) which is configured to be physically switched between a first position and a second position (col. 7, ll. 41-45, “for selecting either the signal monitor module 60 or the energy generator module 64, thereby choosing between operating the electrodes in a SENSING MODE and an ABLATING MODE (as FIG. 5 shows).”). McGee teaches that “using the switch 68, the physician can successively toggle between the SENSING MODE and the ABLATING MODE until the elimination of the accessory pathway has been confirmed” (col. 11, ll. 27-30). It is well known in the art (as can be seen in McGee) to utilize a mechanical switch, which is configured to be physically switched between a first position and a second position, in order to easily toggle between different operations or modes of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Although Hauck discloses an electrode, Hauck in view of Clare and McGee are silent regarding an electrosurgical needle.
However, in the same field of endeavor, Swoyer teaches an ablation catheter (Figs. 5A- 5C) having an electrosurgical needle (66) with a metal shaft covered by an electrical insulator (68), and a distal tip of the metal shaft being electrically exposed to define the electrode ([0049]). This configuration is utilized in order to allow for targeted delivery of electrical energy, thereby increasing accuracy and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Hauck in view of Clare and McGee to include a needle electrode as taught by Swoyer to allow for targeted delivery of electrical energy, thereby increasing control and accuracy of treatment. 
Regarding claim 20, Hauck in view of Clare and further in view of McGee and Swoyer teach all of the limitations of the system according to claim 13.
Swoyer further teaches a generator (14 in Fig. 1) that includes a power source (164) that can be a battery or a standard electrical outlet in order to deliver operating power to the components of the generator ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Hauck in view of Clare and further in view of McGee and Swoyer to have provided the power supply with a battery, as taught by Swoyer, as this is a common element in the art.
Regarding claims 58-59, Hauck discloses the electroanatomical mapping system is operable to be connected to a coronary sinus catheter, an intracardiac echocardiography system, as broadly as claimed. The mapping system can be connected to any peripheral device.
Regarding claims 63-64, Hauck discloses the electroanatomical system is connected to a mapping catheter, and the mapping catheter is an ablation catheter (tip electrode 20 in Fig. 2).
Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Clare and further in view of McGee and Swoyer as applied to claims 13, 20, 58-59 and 63-64 above, and further in view of Fortin (hereinafter ‘Fortin’, U.S. PGPub. No. 2002/0074155).
Regarding claim 14, Hauck in view of Clare and further in view of McGee and Swoyer teach all of the limitations of the system according to claim 13, but fail to explicitly disclose the switch box casing comprises a plastic which is an electrical insulator.
However, in the same field of endeavor, Fortin teaches the use of plastic outlet boxes (as opposed to metal) in order to avoid short circuits between outlets and/or switches and the outlet box (i.e. the switch box casing) ([0005]) thereby improving safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the switch box casing as taught by Hauck in view of Clare and further in view of McGee and Swoyer to include a plastic which is an electrical insulator as taught by Fortin in order to avoid short circuits between outlets and/or switches and the outlet box (i.e. the switchbox casing) ([0005]), thereby improving safety.
Regarding claim 15, .
Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Clare and further in view of McGee and Swoyer as applied to claims 13, 20, 58-59 and 63-64 and further in view of Crowley (hereinafter "Crowley", U.S. Pat. 5,588,432).
Regarding claim 60, although Hauck discloses the electroanatomical mapping system being operable to be connected to an esophageal probe, as broadly as claimed. The mapping system can be connected to any peripheral device.
Hauck in view of Clare and further in view of McGee and Swoyer fail to explicitly disclose further comprising an esophageal probe.
However, in the same field of endeavor, Crowley discloses an ablation and imaging device, including an esophageal catheter for imaging the heart through the esophagus (col 22, ll. 56-66). This trans-esophageal imaging provides a cross-sectional image of the heart (col 22, ll. 65-66), and can be used to image a very wide area of the heart through the manipulation of controls on the proximal end of the probe (col 23, ll. 3-5), thereby allowing for better visualization of the surgical site. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Hauck in view of Clare and further in view of McGee and Swoyer to include an esophageal probe as taught by Crowley in order to provide a cross-sectional image of the heart (col 22, ll. 65-66), and image a very wide area of the heart (col 23, lines 3-5), thereby allowing for better visualization of the surgical site.
Regarding claim 61, Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Crowley teach all of the limitations of the system according to claim 60, but fails to explicitly disclose the esophageal probe contains an imaging element.
However, in the same field of endeavor, Crowley discloses an ablation and imaging device, including an esophageal catheter for imaging the heart through the esophagus (col. 22, ll. 56-66). This trans-esophageal imaging provides a cross-sectional image of the heart (col. 22, ll. 65-66), and can be used to image a very wide area of the heart through the manipulation of controls on the proximal end of the probe (col. 23, ll. 3-5), thereby allowing for better visualization of the surgical site. Therefore, it .
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Crowley as applied to claim 61 above and further in view of Metzger et al., (hereinafter ‘Metzger’, U.S. Pat. 5,199,433).
Regarding claim 62, Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Crowley teach all of the limitations of the system according to claim 61, but are silent regarding a wherein the imaging element is a decapolar catheter.
However, in the same field of endeavor, Metzger teaches a similar esophageal probe imaging device comprising a plurality of electrodes (elements 22-32, thereby meeting the limitation of a decapolar catheter) (col. 3, ll. 18-20 and col. 3, line 59-col. 4, line 5). It is well known in the art (as can be seen in Metzger) to provide an imaging decapolar transesophageal probe in order to provide imaging of a desired structure (col. 1, ll. 40-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the imaging element as taught by Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Crowley to include a decapolar catheter as taught by Metzger in order to provide imaging of a desired structure (col. 1, ll. 40-44). This modification would have merely comprised a simple substitution of one well known imaging configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Clare and further in view of McGee and Swoyer as applied to claims 13, 20, 58-59 and 63-64 above, and further in view of Collins et al., (hereinafter ‘Collins’, U.S. Pat. 6,837,886).
Regarding claim 65, Hauck in view of Clare and further in view of McGee and Swoyer teach all of the limitations of the system according to claim 63, but fail to explicitly disclose wherein the mapping catheter is a lasso catheter.
However, in the same field of endeavor, Collins teaches an electrophysiology catheter and method of use for mapping and ablation procedures (abstract, Figs. 1 -2 and 11-12). Collins teaches “the catheter can be manipulated into a three-dimensional “lasso-like” shape, particularly at the distal end of the catheter” (col. 10, ll. 1-3) and can provide increased access to difficult to reach anatomical structures (col. 10, ll. 6-14). Further, Collins teaches “the additional dimension of steering can allow for better placement of braided conductive member 28 during an ablation or mapping procedure” (col. 3, ll. 16-18), thereby increasing accuracy and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the mapping catheter as taught by Hauck in view of Clare and further in view of McGee and Swoyer to include a lasso catheter as taught by Collins in order to provide increased access to difficult to reach anatomical structures (col. 10, ll. 6-14) and allow for better placement of the device during a procedure (col. 3, ll. 16-18), thereby increasing accuracy and ease of use.
Claims 66 is rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Clare and further in view of McGee and Swoyer as applied to claim 13, 20, 58-59 and 63-64 above and further in view of Eggers et al. (hereinafter ‘Eggers’, U.S. PGPub. No. 2003/0023285).
Regarding claim 66, Hauck in view of Clare and further in view of McGee and Swoyer teach all of the limitations of the system according to claim 13, but are silent regarding a pin block for coupling the switch box to the electroanatomical mapping system.
However, in the same field of endeavor, Eggers discloses an electrosurgical instrument including a pin block (202 in Fig. 4) on the proximal end of the handle (48) for connecting multiple pins to connectors ([0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Hauck in view of Clare and further in view of McGee and Swoyer to include a pin block as taught by Eggers as this is a common electrical connector design. .
Claims 67 is rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Eggers as applied to claim 66 above and further in view of Boveja et al., (hereinafter ‘Boveja’, U.S. PGPub. No. 2014/0243641).
Regarding claim 67, Hauck in view of Clare and further in view of and McGee and further in view of Swoyer and Eggers teach all of the limitations of the system according to claim 66.
In view of the prior modification of Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Eggers, Eggers teaches a splitter cable (32 in Fig. 1) for coupling the switchbox (generator 12 includes switches SI-S4) to a pin block (202), such that the switch box has a first connection to a first pin connector of the pin block and a second connection to a second pin connector of the pin block (see Figs. 13-15). The pin block (202 in Fig. 4), situated on the proximal end of the handle (48) is utilized for connecting multiple pins to connectors ([0103]).
Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Eggers are silent regarding wherein the second connection to the second pin connector provides a reference signal for the electroanatomical mapping system.
However, in the same field of endeavor, Boveja teaches a similar electroanatomical mapping system including an ablation and mapping catheter (60 in Fig. 8A). In use, a reference (REF) signal can be selected by the physician or operator for mapping the location of the ectopic focus ([0136]). Further, the ablation and mapping catheter (60) can be used as a reference if situated in a stable position during use ([0136]), thereby providing a reference signal and minimizing the need for additional catheters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Hauck in view of Clare and further in view of McGee and further in view of Swoyer and Eggers to incorporate a reference signal at a connection as taught by Boveja in order to perform mapping and ablation with a single catheter, thereby minimizing the need for additional catheters and increasing efficiency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-15, 20, 31-33, 35 and 58-67 have been considered but are moot because the amendments have necessitated a new grounds of rejection.
It is the Examiner’s position that Hauck (U.S. PGPub. No. 2009/0062642) in view of Clare et al., (U.S. Pat. 5,540,722) and further in view of McGee et al., (U.S. Pat. 5,673,695) and Swoyer et al., (hereinafter ‘Swoyer’, U.S. PGPub. No. 2007/0179496) teach each and every limitation of the system according to claim 1. Specifically, McGee teaches a mechanical switch (see above) as recited in amended independent claim 13. 
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected independent claim 13. See rejection above for further clarification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794